Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 44-47 are cancelled.
Claims 1-43 and 48-51 are pending and examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-43 in the reply filed on November 18th 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-43 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Colicci et al. (USPub. 2012/0141618 A1).

Regarding claims 1-43 and 48-51: Colicci discloses an emulsion comprising the aqueous phase of ground olives (i.e., liquor), by grinding and mixing the olives, pressing the paste obtained, the liquor obtained and separating the liquid from the solid parts through filtration and/or centrifugation, collecting the olive liquor and mixing the liquor back with the oil phase to form an emulsion to be used in cosmetics and/or nutrition (see Colicci abstract; paragraphs [0019]-[0028] and [0031]-[0038]). While Colicci discloses of using an acidulants, gelling agents and agents to adjust the viscosity during processing, Colicci fails to disclose the particle size of the olive grind, the filter size, the centrifugation parameters, temperature during filtration and/or the use of the coagulant aluminum polychloride; However, the general concept of recombining a purified aqueous phase with the oil phase from olive pomace/grind, is clearly disclosed in Colicci, the additional limitations recited contemplated by applicant, appear to be known and conventional and products of routine experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792